Citation Nr: 1430287	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for spondylosis of the cervical spine with muscle spasm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.

In December 2012, the Board remanded the case in order to afford the Veteran a hearing before a Veterans Law Judge.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains the transcript of the Veteran's March 2013 Board hearing.

The issue of entitlement to service connection for radiculopathy of the upper extremities, to include secondary to cervical spondylosis, was raised at the March 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2010.  Although the examiner performed range of motion testing of the cervical spine, the examiner failed to discuss the functional impact of pain or provide range of motion findings for motion limited by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran has indicated that his spondylosis of the cervical spine has significantly worsened since the November 2010 VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore finds that the case must be remanded in order to afford the Veteran a new VA examination of the cervical spine.

The Veteran has indicated that he receives regular private medical treatment for his cervical spine from private medical providers at the Rio Vista Medical Center in Del Rio, Texas.  The record currently contains treatment records dating up to August 2011.  As there may be more recent, relevant private medical records that have not yet been acquired, the Veteran should be requested to provide such medical records or sign any necessary authorization for release of such private medical records to VA.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional private medical evidence pertinent to the appeal and not currently of record.

The Veteran should be asked specifically to provide authorization to VA in order to allow it to secure medical evidence pertaining to his current treatment for his cervical disorder from the Rio Vista Medical Center in Del Rio, Texas since August 2011.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter the AOJ must schedule the Veteran for a VA examination of the cervical spine.  The claims folder, to include any records in Virtual VA or VBMS, and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that all records have been reviewed.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner must conduct range of cervical motion testing, expressed in degrees.  The examiner must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal cervical or upper extremity function, muscle atrophy, or abnormal spinal contour.  The examiner must address whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  Incapacitation, to the extent identified, should be set out.  Any evidence of cervical radiculopathy or other associated disorders must be discussed, to include the etiology of any such disorder.
 
The examiner is to discuss specifically what impairment is caused by the Veteran's cervical spine disorder on his occupational functioning.   If the Veteran is found to suffer from a cervical spine disorder other than cervical spondylosis with muscle spasm, the examiner must attempt to differentiate all pathology due to spondylosis of the cervical spine from pathology caused by any other diagnosed cervical spine disorder.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

The examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented his/her consideration of any records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, the AOJ should readjudicate the claim.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



